Exhibit 10.10
 




FOUR OAKS FINCORP, INC.
THIRD AMENDED AND RESTATED
DIVIDEND REINVESTMENT AND
STOCK PURCHASE PLAN




1.             PURPOSE


The purpose of the Plan is to provide the shareholders of record of the
Company’s Common Stock with a simple and convenient method of investing cash
dividends and optional cash payment in shares of Common Stock. To the extent
that new shares of Common Stock will be purchased from the Company, the Company
will receive additional funds to finance the continuing operations of the
Company.


2.             FEATURES
 
Participants in the Plan:


●  
Will have cash dividends on their shares of Common Stock automatically
reinvested in additional shares of Common Stock;



●  
May elect to make optional cash payments from $20.00 to $2,500.00 per quarter
for additional Common Stock purchases;



●  
Will receive full investment use of funds because the Plan provides for
crediting of fractional shares (calculated to four decimal places) and
reinvestment in additional shares;



●  
Will pay no accountant fees for the reinvestment of dividends or optional cash
payments;



●  
Will receive quarterly statements from the Agent reflecting total dividends and
optional cash payments, the price paid for shares purchased, and the total
shares held in the participant’s account; and



●  
Will enjoy safekeeping of shares purchased pursuant to the Plan, including
protection against loss, theft, or inadvertent destruction of certificates.

 
 
 

--------------------------------------------------------------------------------

 
 
3.             ADMINISTRATION


Registrar and Transfer Company will administer the Plan and serve as agent (the
“Agent”) for Plan participants. The Agent keeps records, sends statements of
account to each participant, and performs other duties related to the
Plan.  Shares purchased under the Plan are registered in the name of the Agent
or in the name of its nominee, and credited to the accounts of the participants
in the Plan. Questions and communications regarding the Plan should include your
account number and should be directed to:


Registrar and Transfer Company
10 Commerce Drive, Cranford, New Jersey  07016
Telephone:  1-800-368-5948; 1-908-497-2300


4.             PARTICIPATION


A.           ELIGIBILITY


Any holder of record of the Company’s Common Stock is eligible to participate in
the Plan at any time. Beneficial owners of shares of Common Stock whose shares
are registered in names other than their own (for example, in the name of a
broker, bank, or other nominee) and who wish to participate in the Plan must
become owners of record by having the number of shares they wish to enroll in
the Plan transferred into their names. Tentatively, they must make arrangements
for the nominees or other holders of record to participate in the Plan on behalf
of such beneficial owners.


B.           ENROLLMENT IN THE PLAN


An eligible shareholder may join the Plan at any time by completing an
Authorization Card and returning it to the Agent at the above address.
Authorization Cards may be obtained at any time by contacting the Agent.


For new enrollees, participation will commence with the next dividend payable
after receipt of authorization provided it is received by the Agent by the fifth
business day prior to the record date for the dividend. If an Authorization Card
is received after the fifth business day prior to the record date established
for a particular dividend, the reinvestment of dividends under the Plan will
begin with the next succeeding dividend. The Company expects to set quarterly
dividend and record payment dates for Common Stock on or about the following
dates:


Approximate Record Date
Approximate Payment Date
February 27
March 9
May 29
June 8
August 31
September 8
November 28
December 8

 
To participate in the optional cash payment feature, a personal check drawn on a
U.S. bank and made payable to Registrar and Transfer Company should be sent
together with the payment form which is attached to the quarterly statement
participants receive after their initial dividend has been invested. Cash
payments can only be made for participants who have had at least one dividend
reinvested pursuant to the Plan.


 
2

--------------------------------------------------------------------------------

 
 
Shareholders enrolled in the Plan will remain enrolled unless they terminate
their participation by giving written notice to the Agent as described below.


5.             NUMBER OF SHARES SUBJECT TO THE PLAN


Shareholders of record may participate in the Plan with respect to all or any
portion of the shares of Common Stock registered in their name. If a shareholder
wishes to participate in the Plan with less than all of such shareholder’s
shares, the shareholder must notify the Agent in writing to that effect.
Otherwise, it will be assumed that the shareholder intends to participate in the
Plan with respect to all shares owned. Also, if a participant wishes to change
the number of shares of Common Stock subject to the Plan, the participant must
notify the Agent in writing to that effect. Any such notification received by
the Agent after the fifth business day prior to a dividend payment date will not
be effective until the next quarter.


6.             COSTS


The Agent will provide the service of reinvesting a participant’s dividends paid
on the Company’s Common Stock or optional cash payments at no cost to the
shareholder. No administrative costs of the Plan will be paid by the Company. No
brokerage commissions or fees will be charged for purchases of shares made under
the Plan by the Agent directly from the Company out of authorized but issued
shares of the Company. The Company presently intends to bear the costs of
brokerage commissions or fees incurred as a result of any purchases made under
the Plan on the open market. The Company may change or eliminate this policy
entirely upon written notice to participants. The reinvestment of dividends does
not relieve the participant of any income tax that may be payable on the
dividends or on any brokerage commissions or fees paid by the Company.


7.             PURCHASES UNDER THE PLAN


A.           METHOD OF PURCHASE


The Agent automatically will receive the full amount of dividends paid on both
the shares held by participants and any additional full or fractional shares
acquired under the Plan, as well as any optional cash payments made by
participants. The Agent will use these funds to purchase shares of the Company’s
Common Stock for Plan participants from the Company’s authorized but unissued
shares. Purchases also may be made on any securities exchange where such shares
are traded, in the over-the-counter market, or in negotiated transactions.
 
B.           NUMBER OF SHARES PURCHASED


The number of shares purchased under the Plan for each participant will depend
on the amount of dividends reinvested and optional cash payments made to the
participant’s account and the purchase price of the Common Stock. Therefore,
each participant’s account will be credited with the number of shares, including
a fractional share computed to four decimal places, equal to the total amount
invested under the Plan by the participant (dividends and optional cash
payment), divided by the applicable purchase price per share of the Common
Stock.


 
3

--------------------------------------------------------------------------------

 
 
C.           TIMING OF PURCHASES


The Agent will purchase shares as soon as practicable after cash dividends are
paid in the quarters when such payments are made. In other quarters, the Agent
generally will purchase shares on the first business day of the quarter.
Purchases will include dividends to be reinvested and optional cash payments as
of the date of purchase, as applicable. The Agent will use every reasonable
effort to reinvest all dividends promptly after receipt and in no event later
than 30 days after receipt unless such investments are restricted by any
applicable state or federal securities laws.


No interest will be paid on dividends or optional cash payments pending
reinvestment for any reason the Agent is precluded from acquiring shares for 90
consecutive days, the Agent will promptly remit all cash dividends and optional
cash payments held in the participant’s Plan account to the participant after
such 90th day.


D.           PURCHASE PRICE


The purchase price of original issue shares of Common Stock purchased directly
from the Company will be determined once each quarter by the Board of Directors
of the Company based on an annual appraisal and trading activity. The appraisal
will be conducted by an  independent appraisal firm selected by the Board of
Directors. The purchase price for the first quarter shall be based on the first
such appraisal. Each quarter thereafter, the Board of Directors of the Company
shall set the purchase price based on a review of the most recent annual
appraisal and trading activity during the preceding quarter. No brokerage
commissions or fees will be charged for purchases made through the Plan directly
from the Company. Shares purchased on the open market under the Plan will be
purchased at the price per share payable to the broker-dealer(s) involved. The
Company presently intends to bear any brokerage commission or fees incurred in
connection with open market purchases.


8.             OPTIONAL CASH PAYMENTS


A.           METHOD OF PAYMENTS


Once a participant has received the first Dividend Reinvestment Statement
(described below) for dividends reinvested, the participant may elect to make
optional cash payments to his account for additional Common Stock purchases.
Each optional cash payment must be accompanied by a payment form, which is
furnished by the Agent with each Dividend Reinvestment Statement. The Agent will
commingle all optional cash payments credited to a participant’s account with
cash dividends and optional cash payment credited to all accounts under the Plan
and all such funds will be applied to the purchase of Common Stock as provided
above. Optional cash payments received by the fifth business day before a
dividend payment date will be combined with cash dividends and invested by the
Agent at the time cash dividends are reinvested and in any event will be
invested with funds received by the fifth business day before purchases are made
in other quarters, as provided above. Any optional cash payments received by the
Agent more than 30 days prior to a dividend payment date will be returned to the
shareholder.


 
4

--------------------------------------------------------------------------------

 
 
The Agent will hold the participant’s optional cash payments in non-interest
bearing accounts. No interest will be paid on any optional cash payment for the
period following receipt by the Agent but prior to investment.  Participants are
encouraged to transmit optional cash payments so as to be received by the Agent
as close as possible to the fifth day prior to a dividend payment date to avoid
unnecessary accumulations of funds.


A participant may obtain a refund of his or her uninvested optional cash payment
upon written request to the Agent received not less than two business days prior
to the investment of such payment.


A participant is under no obligation to make an optional cash payment in any
quarter, and the same amount of money does not need to be sent each quarter.


B.           LIMITATIONS


Any optional cash payment must not be less than $20.00, and payments may not
exceed $2,500.00 per quarter in the aggregate for any participant or for each
beneficial owner on whose behalf a participant may be investing.  Only one
optional cash payment may be made in each quarter by any participant, or by each
beneficial owner on whose behalf a participant may be investing, and optional
cash payments are only invested quarterly, as provided above. The Company may
change the minimum and maximum allowable optional cash payment amount or
eliminate cash payments entirely upon written notice to participants.


Participants may not draw checks or drafts against their Plan accounts in
respect of any shares or cash held therein and may not sell, assign, or transfer
their account.


9.             CERTIFICATES FOR SHARES


Normally, certificates for shares of Common Stock purchased under the Plan will
not be issued directly to participants. Shares will be held by or through the
Agent, providing protection against loss, theft, or inadvertent destruction. The
number of shares credited to a participant’s account will be shown on the next
statement of account sent to the participant. The participant, however, may
obtain from the Agent certificates for full shares upon receipt by the Agent of
a written request from the participant. Any request for issuance of a
certificate received by the Agent less than five days prior to the record date
for a dividend payment shall become effective only after dividends paid for such
record date have been reinvested. Also, the Agent generally processes requests
for certificates only once each month on or about the l5th day of each month. No
certificate will be issued for a fractional share, although dividends on a
fractional interest in a share will be credited to the participant’s account.


 
5

--------------------------------------------------------------------------------

 
 
10.            REPORTS TO PARTICIPANTS


As soon as practicable after the end of each quarterly period, the Agent will
send a statement of account (the “Dividend Reinvestment Statement”) to the
participant. The Dividend Reinvestment Statement will include information
regarding each purchase and other information regarding the status of the
participant’s account as of the date of such statement. The Dividend
Reinvestment Statements will provide a record of the cost basis of shares
purchased under the Plan and should be retained for tax purposes.


11.           WITHDRAWALS OF SHARES PURCHASED UNDER THE PLAN


A participant may withdraw all or any portion of the full shares of Common Stock
held in the participant’s account under the Plan for a fee of $10.00 by
notifying the Agent in writing to that effect. Upon notification and payment, a
certificate for the full shares withdrawn will be issued in the name of the
participant and mailed to him. No certificate will be issued for a fractional
share interest.


Withdrawals of some or all of the full shares in a participant’s account will
not terminate the participant’s enrollment in the Plan


12.           TERMINATION OF PARTICIPATION


A participant may terminate his account by notifying the Agent in writing to
that effect. Any notice of termination received by the Agent less than five days
prior to the record date for a dividend payment shall become effective only
after dividends paid for such record date have been reinvested. Upon
termination, the Agent will issue to the participant a certificate for the
number of full shares of Common Stock and a check for any fractional share in
the participant’s account. The Agent generally issues such certificates and
checks only once each month, on or about the 15th day of each month.


13.           OTHER FEATURES


A.           STOCK SPLITS, STOCK DIVIDENDS, AND RIGHTS OFFERINGS


Stock splits or stock dividends on shares held in a participant’s account will
be credited to the account based on the number of shares (including fractional
share interests) held in the account on the record date for such dividend or
split. The Agent will report the amount of dividends received on shares or
fractional shares held in each account.


In the event the Company offers rights or warrants to purchase additional shares
of Common Stock or other securities to the holders of Common Stock, such rights
or warrants will be made available to participants based on the number of
shares, including fractional share interests to the Common Stock entitled to
such rights or warrants.


 
6

--------------------------------------------------------------------------------

 
 
 B.            VOTING OF SHARES PURCHASED UNDER THE PLAN


All full and fractional shares credited to a participant’s account under the
Plan will be added to the shares registered in the participant’s name on the
shareholder records of the Company. The participant will receive one proxy
covering the total of such shares, which proxy shall be voted as the participant
directs; or, if the participant so elects, the participant may vote all of such
shares in person at the shareholders’ meeting.


14.           FEDERAL INCOME TAX CONSEQUENCES


Dividends and other distributions by the Company to shareholders generally will
be taxed as ordinary dividend income. Participants who acquire additional shares
of Common Stock through the Plan directly from the Company with reinvested cash
dividends will be treated for federal income tax purposes as having received a
taxable stock distribution. As a result, an amount equal to the fair market
value on the investment date of the shares acquired directly from the Company
with reinvested cash dividends will be treated as a dividend paid to
participants. The tax basis of the shares acquired directly from the Company
with such reinvested dividends also will equal the fair market value of the
shares on the investment date.


Participants who acquire additional shares of Common Stock through the Plan
through open market purchases made with reinvested cash dividends will be deemed
to have received a taxable dividend equal to the amount of the cash dividend
reinvested plus the amount of any brokerage fees paid by the Company with
respect to such additional shares. The participant’s tax basis in these shares
acquired on the open market will equal the purchase price of the shares plus any
brokerage fees paid with respect to the shares.


Participants in the Plan will not realize any taxable income at the time of
investment of optional cash payments in additional shares of Common Stock
acquired directly from the Company. The tax basis of shares purchased directly
from the Company with an optional cash payment will be the fair market value of
the shares on the investment date.


Participants who acquire additional shares of Common Stock through open market
purchases made with optional cash payments will be treated as receiving a cash
dividend equal to the amount of any brokerage fees paid by the Company with
respect to such shares. The tax basis of shares purchased on the open market
with an optional cash payment will equal the purchase price of the shares, plus
any brokerage fees paid by the Company with respect to such shares.


The holding period of shares of Common Stock acquired through the Plan, whether
purchased with reinvested dividends or optional cash payments, will begin on the
day following the investment date.


Participants in the Plan will not realize any taxable income when they receive
certificates for full shares credited to their accounts, whether upon their
written requests for such certificates, upon full shares credited to their
account, or upon withdrawal from or termination of participation in the Plan.
Participants, however, will realize taxable gain or loss (which for most
participants, will be capital gain or loss) when full shares acquired under the
Plan are sold or exchanged by the participant and when participants receive a
cash payment for a fractional share credited to their account. The amount of
such gain or loss will be the difference between the amount that the participant
receives for his shares or fractional share (net of brokerage commissions and
other costs of sale) and the tax basis thereof.


 
7

--------------------------------------------------------------------------------

 
 
For foreign participants who elect to have their cash dividends reinvested and
whose dividends are subject to United States income tax withholding, and any
other participant for whom federal income tax withholding on dividends is
required, an amount equal to the cash dividends payable to such participants,
less the amount of tax required to be withheld, will be applied to the purchase
of Common Stock through the Plan.


The foregoing is intended only as a general discussion of the current federal
income tax consequences of participation in the Plan. It does not include a
discussion of state and local income tax consequences of participation in the
Plan. For specific information on the tax consequences of participation in the
Plan, including any future changes in applicable law or interpretation thereof,
participants should consult their own tax advisors.


15.           CHANGE AND TERMINATION OF THE PLAN; INTERPRETATION OF THE PLAN


The Company reserves the right to change, suspend, or terminate the Plan at any
time. Participants shall be notified of any such change, suspension, or
termination. Any question of interpretation arising under the Plan will be
determined by the Company. The Plan and all transactions in connection with the
Plan will be governed by and construed in accordance with the laws of the State
of North Carolina.


This Third Amended and Restated Plan was adopted by the Board of Directors of
Four Oaks Fincorp, Inc. effective as of August 27, 2008.




 

  /s/ Wanda J. Blow                             Wanda J. Blow        Secretary

 
 
8
 
 



